DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim(s) 10-11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04 October 2021.
Applicant argues (2) “the ‘stepped profile’ and ‘sleeve’ both define a flow control surface, thus suggesting that the subcombination has similar utility”. However, this is not persuasive. “Similar” or “related” utilities are inherently “different” inasmuch as they are not the same. Here, the subcombination provides an elastomeric septum which unitarily defines the flow control surface without the need for any additional structures, whereby the flow control surface defined by the subcombination (i.e. a device without an additional sleeve) is specifically a “stepped” shape versus merely a tapered shape, whereby a stepped profile will be understood to exhibit different flow chracteristics and turbulence versus a “tapered shape”. In contrast the combination explicitly requires the “sleeve” to define the flow control surface in association with the septum and makes no reference to a tapered proximal end of the needle. Here the difference in utility presents to the capabilities of the subcombination to have the needle directly mounted “through” .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 5, Applicant recites the combination of limitations “said needle having… a proximal end extending through the septum…” [emphasis added] (see Clm. 1) along with “said hub has a sleeve disposed between said terminal surface of said proximal end of said needle and said terminal surface of said distal end of said flow control surface” However, it is understood that based upon the originally filed detailed disclosure that such features are incompatible with one another. Specifically, embodiments where the needle proximal end extends through the septum are found in configurations such as (Fig. 3, 4, 5) where the proximal end of the needle extends into the septum. Embodiments which comprise a sleeve are found in reference to elements 
This is further expanded upon by consideration of Claim 7 which recites “wherein said sleeve has a sharpened distal end that pierces through at least a portion of the septum when said hub is mounted to said reservoir”. However, such limitations are not held to be compatible with limitations of parent Claim 1, RE: a stepped flow control surface. Specifically, a sleeve with a sharpened end for penetrating the septum is only discloses in combination with a sleeve that does not have a flow control surface defined therein (see Fig. 7 – see Par. 26). The specification does not suggest that such a sharpened “sleeve” should be combined with pre-formed flow control surfaces within the elastomeric septum, but rather presents such a sharpened sleeve as an alternative whereby the sleeve alone forms the flow control surface.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5, 7, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant uses the phrase “fixedly” to describe the union of the “hub” with the “reservoir” as well as the “needle” to the “hub”. However, this term was not used in the originally filed detailed disclosure. It is unclear if “fixedly” would or would not include using threads (e.g. 20) to “affix” (RE: “to attached physically”, “to attach in any way”, see Merriam-Webster’s Online Dictionary) or if “fixedly” requires a stationary, immutable connection (RE: “adhesive”, “fusion”, or “staked”) which prevents any relative movement therebetween.
Regarding Claim 5, Applicant recites ““said hub has a sleeve disposed between said terminal surface of said proximal end of said needle and said terminal surface of said distal end of said flow control surface” [emphasis added]. However, it is unclear how this “sleeve” could possibly be between terminal surfaces of the proximal needle and flow control surface distal ends – where (as required by Claim 1) the flow control surface is defined by the elastomeric septum and the proximal end of the needle is “extending through the septum”. Claim 5 appears to describe an impossible configuration (based upon the grammar), whereby the lack of clear import from the specification makes it unclear what configuration Applicant was attempting to claim.
Regarding Claim 7, Applicant recites “wherein said sleeve has a sharpened distal end…” However, separately from the issues noted under 35 USC 112(a) above, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,435,076 (“Hjertman”).

	A reservoir (7) configured to contain a medicament (5, 19) of a suspension of solids in a liquid carrier;
	An elastomeric (RE: rubber) septum (11) sealing a distal end of the reservoir (see Fig. 2), said septum having a fluid inlet port defining a flow control surface (14) configured to be in continuous contact with the suspension (see Fig. 2);
	A hub (40) fixedly (i.e. the hub is affixed to the distal end of the reservoir to adjoin them together via threads) mounted to the distal end of the reservoir (See Fig. 6);
	A needle (39) fixedly mounted to the hub, said needle having a distal end (see Fig, 6) for injection into a patient, a proximal end (see the end received within 14) extending through the septum (Fig. 6) and in communication with the reservoir (see Fig. 6), and a lumen (i.e. the interior of the needle) extending therebetween, a path being defined from the defined from said reservoir to said distal end of said needle through said lumen (see Fig. 6), wherein a proximal end face of the needle defines an opening that is tapered from a proximal end of the proximal end face of the needle to a distal end of the proximal end face of the needle such that an outer diameter of the proximal end face of the needle increases from the proximal end of the proximal end face of the needle to the distal end of the proximal end face of the needle (i.e. the sharpened distal end defines a tapered opening which tapers from a minimum diameter at the proximal point to the maximum diameter at the distal end of the tapered point),
	Wherein the flow control surface has one or more step changes narrowing in a proximal to distal direction (See Fig. 6 – i.e. a first funnel shaped step and a second cylindrical step).

	Regarding Claim 3, Hjertman discloses at least a portion of a proximal face of said septum is angularly disposed to convergently guide said suspension towards said flow control surface (see the funnel shaped portion).
	Regarding Claim 4, Hjertman discloses an edge at a junction between a proximal face of said septum and said flow control surface is rounded (see i.e. the circular diameter of the junction).
	Regarding Claim 8, Hjertman discloses transitions in diameter along said path are rounded (see Fig. 6 – note the circular diameter, a species of “rounded”).
	Regarding Claim 9, Hjertman discloses an inner diameter of said path decreases in a proximal-to-distal direction with at least one step change in diameter (see Fig. 6).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 2,538,391 (“Smith”) in view of U.S. Patent No. 5,435,076 (“Hjertman”).
Regarding Claim 1, Smith discloses a drug delivery device (syringe 10 – see the state assumed during Fig. 3) comprising:
	A reservoir (11) configured to contain a medicament (51) – whereby the medicament (which is not positively required by the instant claims) could comprise a suspension of solids in a liquid carrier without modification to the reservoir;
	An resilient septum (12) sealing a distal end of the reservoir (see Fig. 3), said septum having a fluid inlet port defining a flow control surface (16) configured to be in continuous contact with the suspension (see Fig. 3);
	A hub (23) fixedly (i.e. the hub is affixed to the distal end of the reservoir to adjoin them together) mounted to the distal end of the reservoir (See Fig. 2);
	A needle (35) fixedly (i.e. the geometry of the aperture 32 fixes the needle and hub together) mounted to the hub, said needle having a distal end (see Fig, 1) for injection into a patient, a proximal end (50) extending through the septum (Fig. 3) and in 
	Wherein the flow control surface has one or more step changes narrowing in a proximal to distal direction (See Fig. 3).
	In the instant case Smith fails to explicitly disclose that the resilient septum is “elastomeric”, i.e. a resiliently elastic polymer. However, such materials are standard for the formation of such septums, see Hjertman (11; Brief Summary of Text, Par. 5). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to select an elastomeric rubber (rubber being a type of polymer) composition to form the septum of Smith, as disclosed by Hjertman, thereby only achieving the expected results of selecting a well-known and obvious species of material within a generic genus. It has been found that selecting a known material for a known purpose requires only routine and customary skill in the art, see In re Leshin, 125 USPQ 416.\

	Regarding Claim 3, Smith discloses at least a portion of a proximal face of said septum is angularly disposed to convergently guide said suspension towards said flow control surface (see i.e. the steps are disposed at 90 degree angles with respect to the longitudinal axis of the syringe such that they converge in successively narrowing diameters).
	Regarding Claim 4, Smith discloses an edge at a junction between a proximal face of said septum and said flow control surface is rounded (see i.e. the circular diameter of the junction).
	 Regarding Claim 8, Smith discloses the transitions in diameter along the path are rounded (see Fig. 3 and note the circular diameter, i.e. a species of “rounded”).
	Regarding Claim 9, Smith discloses an inner diameter of said path decreases in a proximal-to-distal direction with at least one step change in diameter (see Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/06/2021